PER CURIAM.
Appellate counsel filed an Anders1 brief in this appeal. Appellant was afforded the opportunity but did not file a brief pro se. We affirm appellant’s convictions and sentences and the imposition of costs and a public defender’s lien. Wright v. State, 720 So.2d 313, 23 Fla.L.Weekly D2562 (Fla. 1st DCA 1998); Locke v. State, 719 So.2d 1249, 23 Fla.L.Weekly D2399 (Fla. 1st DCA 1998). As in Locke, we certify the following question to be one of great public importance:
Does the failure of the trial court to orally pronounce each statutorily authorized cost individually at the time of sentencing constitute fundamental error?
Affirmed.
BARFIELD, C.J., ERVIN and JOANOS, JJ., CONCUR.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).